Citation Nr: 1217743	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for depression and anxiety, for accrued benefits purposes.

3.  Entitlement to service connection for schizophrenia, for accrued benefits purposes.

4.  Entitlement to service connection for pancreatic cancer, for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.  He had an additional unverified period of service.  He died on January [redacted], 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The instant matters were previously before the Board in May 2011, at which time the Board noted that a statement of the case (SOC) had not yet been furnished concerning the appellant's disagreement with the RO's April 2009 denial of accrued benefits.  The Board instructed the agency of original jurisdiction (AOJ) to issue a SOC addressing the issue of entitlement to accrued benefits.  It was noted that the accrued benefits issues were to be returned to the Board for further appellate consideration if, and only if, a substantive appeal was timely filed.  See 38 C.F.R. § 20.302(b) (2011).  The record reflects that an SOC addressing entitlement to accrued benefits was issued in June 2011 and the appellant filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) that same month.  Accordingly, the appellant's claim for accrued benefits is properly before the Board.

(The decision below addresses the appellant's claims for accrued benefits.  The claim of service connection for the cause of the Veteran's death is addressed in the remand that follows the Board's decision.)

FINDINGS OF FACT

1.  The Veteran died in January 2009.  The appellant is his surviving spouse.

2.  By a September 2008 rating decision, the RO, among other things, denied service connection for PTSD, depression and anxiety, and schizophrenia.  

3.  At the time of the Veteran's death, he had pending a claim for service connection for schizophrenia and claims to reopen previously disallowed claims for service connection for PTSD and depression and anxiety.

4.  Evidence received prior to the Veteran's January 2009 death was neither cumulative nor redundant of the evidence of record at the time of a January 2004 RO decision that denied service connection for PTSD, depression, and anxiety, and raised a reasonable possibility of substantiating the pending claims to reopen.

5.  The Veteran did not have PTSD that was attributable to his active military service.

6.  The Veteran did not have depression and anxiety that was attributable to his active military service.

7.  It is as likely as not that the Veteran had schizophrenia attributable to his active military service.

8.  At the time of his death, the Veteran had no pending claim of service connection for pancreatic cancer.  


CONCLUSIONS OF LAW

1.  A January 2004 RO decision, which denied service connection for PTSD, depression, and anxiety, was final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claims of service connection for PTSD, depression, and anxiety was received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156. (2011).

3.  For the purpose of accrued benefits, the Veteran did not have PTSD that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

4.  For the purpose of accrued benefits, the Veteran did not have depression or anxiety disorder that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

5.  The Veteran had schizophrenia that was the result of disease or injury incurred in active military service; service connection is warranted for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.100 (2011).  

6.  The criteria for an award of service connection for pancreatic cancer for accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.160(c), 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2011).  A "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R. § 3.160(d); see Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).

The Veteran died on January [redacted], 2009.  The appellant filed an application for DIC benefits, including for accrued benefits, the same month.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  If the Veteran had a claim pending at the time of his death, an adjudication of the claim for accrued benefits purposes would be proper.  Potentially pending claims are addressed in the sections below.

A.  Acquired Psychiatric Disorder

A review of the record shows that the Veteran earlier filed a claim of service connection for PTSD.  Before that claim was adjudicated by the RO, the Veteran also indicated that he was suffering from depression and anxiety as a result of his experiences in service.  In a January 2004 decision, the RO denied service connection for PTSD and depression and anxiety because the evidence contained neither a clinical diagnosis of PTSD nor a link between the Veteran's depression or anxiety and service.  The Veteran did not file a notice of disagreement (NOD) as to that decision and the January 2004 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In July 2006 and June 2007 decisions, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for PTSD, again noting that none of the evidence submitted contained a diagnosis of PTSD.  The Veteran did not disagree with those decisions and they too became final.  See id.

In March 2008, the Veteran submitted a private psychological evaluation along with a request that his claim of service connection for a psychiatric disorder, "to include schizophrenia, PTSD, depression, etc., with a history of alcohol dependence," be reopened.  In a September 19, 2008 decision, the RO reopened the previously denied claims of service connection for PTSD and depression and anxiety, and, along with consideration of schizophrenia, denied the Veteran's psychiatric claims on the merits.  Although the Veteran did not file a notice of disagreement with the September 2008 decision, he died before the expiration of the one-year time period for filing a notice of disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 30.302(a) (2011).  

In the instant case, because the appellant filed her DIC claim, and the attendant accrued benefits claim, within one year of the date of the Veteran's death, which was also within the time remaining in the one-year period from the date of notice of the RO's September 2008 denial of service connection for PTSD, depression and anxiety, and schizophrenia, an adjudication of those claim for accrued benefits purposes is appropriate.  See Taylor, supra ; 38 C.F.R. §§ 3.160(d), 3.1000(d)(5).  

The Board notes that although in its September 2008 decision, the RO "reopened" the Veteran's claim and addressed the issue of service connection for PTSD and depression and anxiety on the merits, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the instant case, the Board finds that the evidence of record at the time of the Veteran's death contained new and material evidence sufficient to reopen the Veteran's claim of service connection for PTSD and depression and anxiety.  Specifically, the January 2008 private psychological evaluation, that was not previously before VA decision makers, containing a diagnosis of PTSD based on psychiatric testing, which was noted to be secondary to the Veteran's combat zone experience, is new and material evidence.  Indeed, while the evidence of record at the time of the June 2007 decision claim contained mental health treatment notes recording assessments of possible and probable PTSD, the evidence did not then contain an affirmative diagnosis of PTSD.  The report is thus material because it relates to an unestablished fact necessary to substantiate the claim.  That is, the evidence lends support to the contention that the Veteran had PTSD as a result of military service.  Furthermore, the private psychologist's report contains a suggestion that the Veteran's depression and anxiety symptoms are related to his other diagnosed psychiatric disorders.  

Accordingly, based on the evidence in VA's possession at the time of the Veteran's death, the claims of service connection for PTSD and depression and anxiety are reopened.  The Board will therefore address whether the evidence of record at the time of the Veteran's death is sufficient to establish service connection for any diagnosed psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning first to the Veteran's diagnosis of PTSD, the Board notes that service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f).  However, as result of a recent amendment to 38 C.F.R. § 3.304(f), which liberalized the evidentiary standard for establishing a required in-service stressor, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).

As noted above, adjudication of a claim of service connection for accrued benefits must be "based on evidence in the file at date of death."  38 U.S.C.A. § 5121(a).  "[E]vidence in the file at date of death" includes "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  38 C.F.R. § 3.1000(d)(4) (2011); see also Hyatt v. Peake, 22 Vet. App. 211, 214 (2008) (noting that "the accrued benefits claim is explicitly limited to the evidence 'in the file' at the date of the veteran's death"), aff'd sub. nom Hyatt v. Shinseki, 566 F.3d 1364, 1370 (Fed.Cir.2009).

A review of the evidence of record at the time of the Veteran's death fails to establish that the Veteran had engaged in combat with an enemy force.  In fact, the Veteran himself had not asserted that he engaged in combat.  As to the Veteran's claimed stressors, the Veteran reported that he had become traumatized by rats while in the military.  He reported seeing rats drag his bag of sandwiches across the floor before he had a chance to eat them.  When the Veteran swung his rifle at the rats, they lunged at him.  The Veteran reported that ever since that incident, he had been afraid of rats, opossum, mice, and raccoons and that he had sought psychiatric treatment in service and thereafter to deal with this fear.  The Veteran also reported mortar and rocket attacks occurring twice a week and stated that while transporting supplies in a supply truck, he was several times targeted by sniper fire.  The Veteran indicated a belief that he would be killed at any time while driving in unsecured areas and stated that he felt as though he and his comrade were expendable as they worked alone without supervision at the helicopter pad.  The Veteran also reported seeing dead bodies and having frequent dreams of dead and/or disembodied persons.

Initially, the Board finds that the only affirmative evidence of a PTSD diagnosis of record at the time of the Veteran's death is the January 2008 private psychological evaluation.  Indeed, although it was felt that the Veteran exhibited PTSD symptoms and traits, and the record shows that the Veteran was receiving VA mental health treatment, none of the VA clinicians, nor the June 1995 VA examiner found that the Veteran met the diagnostic criteria for PTSD.

Further, while it appears as though at least some of the Veteran's alleged stressors were related to his fear of hostile military or terrorist activity, because the January 2008 psychological evaluation was not provided by a VA psychiatrist or psychologist, nor a psychiatrist or psychologist with whom VA had contracted, the liberalized evidentiary standard for establishing a required in-service stressor afforded by 38 C.F.R. § 3.304(f)(3) is not applicable in this case.  Accordingly, despite the fact that the private psychologist provided a diagnosis of PTSD, which he attributed to the Veteran's military experiences, for service connection to be warranted for PTSD for accrued benefits purposes, the evidence of record at the time of the Veteran's death must have contained credible supporting evidence that the claimed in-service stressors actually occurred.  See Cohen, supra.  That evidence is lacking in this case.

Indeed, the only evidence regarding the Veteran's claimed in-service stressors are his own lay accounts.  However, "[i]f the claimed stressor is not combat related, a veteran's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by "'credible supporting evidence.'"  Cohen, 10 Vet. App. at 142 (quoting Moreau v. Brown, 9 Vet. App. 389, 395 (1996)).  Such supporting evidence is not contained in the evidence of record at the time of the Veteran's death.  A review of the record shows that in August 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator issued a formal finding on the lack of information required to corroborate the Veteran's alleged stressors.  The JSRRC Coordinator determined that the information provided by the Veteran regarding his alleged in-service stressors was insufficient to send to the JSRRC and/or insufficient to allow for a meaningful search of Marine Corps or National Archives and Records Administration (NARA) records.  

In sum, the Board finds that because the evidence of record at the time of the Veteran's death failed to contain credible supporting evidence that the Veteran's claimed in-service stressors actually occurred, service connection for PTSD for accrued benefits purposes cannot be granted.  See 38 U.S.C.A. § 5121(a); Cohen, supra; 38 C.F.R. § 3.304(f).

While the evidence of record at the time of the Veteran's death does not support an award of service connection for PTSD for accrued benefits purposes, it does support a finding of service connection for schizophrenia.  In this regard, the Board notes that the Veteran had reported several stressful service-related incidents and indicated that he first sought psychiatric care while in service.  The Veteran is clearly competent to report on these matters.  Further, as his service treatment records (STRs) are missing, the Board finds no reason to reject the Veteran's lay testimony based on contrary evidence.  

In the January 2008 psychological assessment, the private psychologist provided a diagnosis of schizophrenia, based on the Veteran's self report and the results of a Minnesota Multiphasic Personality Inventory (MMPI) test.  The private psychologist also opined that the Veteran's schizophrenia appears to have been exacerbated by his experiences in the military.  He then indicated that the Veteran's severe anxiety-based condition also contributed to his alcohol and drug abuse, which, in turn, significantly contributed to his adjustment problems for many years.  The Board notes that although the private psychologist did not review the claims folder, the examiner's opinion is not contradicted by any other evidence of record, nor can it be said to have been based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (medical opinion based on an inaccurate factual premise is not probative).  The Board also finds no reason to discount the medical opinion based on the psychologist's expertise or qualifications as a medical professional.  As a result, when reasonable doubt is resolved in the Veteran's favor, the Board finds that, based on the evidence of record at the time of his death, it is as likely as not that the Veteran had schizophrenia that was attributable to his active military service.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Thus, service connection for schizophrenia is warranted for accrued benefits purposes.  See Davidson, supra.

With regard to the Veteran's depression and anxiety, it appears as though those symptoms may be part and parcel of the Veteran's other psychiatric disorders.  The Board notes the evidence of record at the time of the Veteran's death did not contain a specific diagnosis of an anxiety disorder.  Accordingly, the Board finds no basis upon which to grant a separate award of service connection for an anxiety disorder for accrued benefits purposes.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (holding that separately diagnosed psychiatric conditions can be service connected, but cannot be separately rated unless they resulted in different manifestations); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (providing that service connection cannot be awarded in the absence of current disability).  Further, while the evidence then of record contained a diagnosis of depression, none of the medical providers of record directly linked a diagnosis of depression to service.  Thus, there is no basis upon which to establish service connection for depression, separate from the Veteran's schizophrenia, for accrued benefits purposes.  See Davidson, supra.

B.  Pancreatic Cancer

The appellant alleges that the Veteran had, prior to his death in January 2009, filed a claim of service connection for pancreatic cancer.  A review of the record, however, causes the Board to reach a contrary conclusion.  While the Veteran filed several claims during his lifetime, a claim of service connection for pancreatic cancer was not one of them.  In this regard, the Board notes that applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011).  The United States Court of Appeals for Veterans Claims (Court) has indicated that

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2011).  

The record shows that the Veteran was diagnosed as having pancreatic cancer in June 2008.  However, the mere existence of a diagnosis cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed. Cir. 2008).  Further, none of the Veteran's submissions can be read as a request for entitlement to service connection for pancreatic cancer.  Perhaps most telling in this regard are statements from the Veteran's representative dated in July 2008 wherein it is specifically indicated that the Veteran did not wish to pursue a claim of service connection for pancreatic cancer.  Accordingly, because the Veteran had no claim of service connection for pancreatic cancer pending at the time of his death, an adjudication of that claim for accrued benefits purposes is not proper.  See Taylor, supra ; 38 C.F.R. §§ 3.160(d), 3.1000(d)(5).  

II.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the appellant filed an application for dependency and indemnity compensation (DIC) benefits, including for accrued benefits, in January 2009.  In February 2009, the RO sent to the appellant a letter that, among other things, informed her of the requirements to establish entitlement to accrued benefits.  The letter also advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  

The Board finds that the January 2009 letter satisfies the aforementioned Quartuccio notice requirements but is defective in that it did not provide notice to the appellant with respect to the notice elements required by Dingess for how VA determines disability ratings and effective dates.  However, with respect to the notice defects as they pertain to Dingess, as this decision is denying service connection for PTSD and depression and anxiety for accrued benefits purposes, and finding that the Veteran did not have a claim of service connection for pancreatic cancer pending at the time of his death, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot with respect to those claimed disabilities.  Further, while the appellant has not been provided notice of the type of evidence necessary to establish a disability rating or an effective date with respect to the claim of service connection for schizophrenia for accrued benefits purposes, the AOJ will be responsible for addressing any notice defect with respect to the disability rating and the effective date elements when effectuating the award of service connection.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  As discussed in its May 2011 remand, the AOJ issued a formal finding on the unavailability of the Veteran's STRs in January 2010.  The Board indicated, however, that the record did not contain a response to a records request from the United States Army Enlisted Records & Evaluation Center (USAEREC) at Fort Benjamin Harrison, Indiana.  The Board instructed that on remand, the AOJ was to contact the USAEREC in an attempt to secure the Veteran's complete STRs.  A July 2011 report of contact shows that the US Army Human Resources Command (HRC) was contacted and it was verified that USAEREC had merged with HRC.  The HRC representative was asked to search for STRs pertaining to the Veteran, but responded that no such records existed at that location due to the fact that they were transferred to the National Personnel Records Center (NPRC) following the Veteran's period of active service.  

As discussed in the May 2011 remand, the NPRC had previously responded to a records request, stating that the Veteran's medical records were not on file, noting that the only medical document on file was the RAD (release from active duty) examination.  In response to an April 2003 electronic request for the Veteran's entire personnel file, the NPRC indicated that it had conducted an extensive and thorough search of its records but was unable to locate the identified records.  The NPRC concluded that the requested records either did not exist, that the NPRC did not have them, or that further efforts to locate them at NPRC would be futile.

Also as part of its May 2011 remand, the Board instructed the AOJ to attempt to verify the Veteran's dates of service for his period of service beginning with re-enlistment on July 5, 1971, stating that the record raised a question as to the Veteran's service dates.  On remand, the AOJ contacted the NPRC, which responded by stating that records show that the Veteran re-enlisted on July 5, 1971, but that the records for that period of service were not on file.  The NPRC stated that it could only verify the Veteran's first period of service.

In this case, the Board finds that the actions undertaken by the AOJ satisfy the terms of the Board's May 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, based on the development undertaken and the negative responses 

received regarding the availability of the Veteran's STRs, the Board is satisfied that "further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103(b)(3) (West 2002).  

Accordingly, the Board finds that all available evidence pertaining to the appellant's claim has been obtained.  Also, as noted above, in claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); 38 C.F.R. § 3.1000(d)(4) (2011).  The appellant has not identified any outstanding VA or available service records pertinent to the accrued benefits claims.

Regarding the duty to assist, because the outcome of the accrued benefits claims must based on evidence in the file at date of death, VA has no obligation to seek a medical opinion in connection with the appellant's claims of service connection for accrued benefits purposes because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).

ORDER

Service connection for PTSD, for accrued benefits purposes, is denied.

Service connection for a depression or anxiety disorder, for accrued benefits purposes, is denied.


Service connection for schizophrenia is granted for accrued benefits purposes.

Entitlement to accrued benefits based on a pending claim of service connection for pancreatic cancer is denied.


REMAND

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The Veteran died in January 2009.  The cause of death listed on his certificate of death was metastatic pancreatic cancer.  No other immediate cause, underlying cause, or significant condition contributing to death was listed.  The appellant has asserted her belief that the Veteran's psychiatric disorders caused him to abuse alcohol, which directly led to his pancreatitis and in turn, his pancreatic cancer.  

A review of the record shows that the Veteran was diagnosed as having alcohol induced pancreatitis.  A November 2011 VA reviewer also indicated that clinical record clearly documented the Veteran's alcohol dependence, as well as several forms of mood disorders.  The reviewer stated that "[m]any providers have correctly connected [the Veteran's] chronic and severe chemical dependency to his mood symptoms, as there is often a cyclical causative relationship with chronic substance abuse and mood symptoms."

The Board finds that, in light of its above grant of service connection for schizophrenia for accrued benefits purposes, the issue of entitlement to service connection for the cause of the Veteran's death must again be remanded to obtain a medical opinion that addresses the issue of causation.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (providing that, under the provisions of 38 U.S.C.A. § 5103A(a)(2), VA must obtain a medical opinion unless "no reasonable possibility exists that such assistance would aid in substantiating the claim.").  As noted, the appellant has asserted her belief that the Veteran's psychiatric problems caused him to abuse alcohol, which directly led to his pancreatitis and in turn, his pancreatic cancer.  Although the Board previously remanded the matter, in part, to obtain an opinion on whether the Veteran in fact had PTSD and requested that the reviewer also comment on any association between the Veteran's alcohol abuse or tobacco use and his PTSD or any other identified mental health disorder related to service, the opinion obtained does not contain sufficient information to address a causal connection between the Veteran's schizophrenia and his pancreatic cancer.

As such, the Board finds that a remand is required for the AOJ to obtain an opinion as to whether it was at least as likely as not that the Veteran's alcohol abuse was secondary to his schizophrenia.  An opinion should also be rendered as to the likelihood that the Veteran's pancreatic cancer was in turn related to his alcohol abuse.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should refer the claims file for review by a VA medical practitioner with the appropriate expertise for an opinion as to likelihood that there existed an association between the Veteran's alcohol abuse and his service-connected schizophrenia.  Specifically, the reviewer should provide an opinion as to whether it was at least as likely as not that the Veteran's alcohol abuse was caused or made chronically worse by his service-connected schizophrenia.

The reviewer should then discuss whether it is at least as likely as not that the Veteran's alcohol abuse caused or made worse his pancreatitis and comment as to the medical probabilities that the Veteran's pancreatic cancer was in turn caused or made worse by his diagnosed pancreatitis.  

The Veteran's claims file, including a copy of this remand, must be made available to the clinician for review in connection with the opinion sought.  The reviewer must provide a full and complete rationale for all opinions expressed.  

If the reviewer determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's 

disease(s) or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the medical reviewer for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of service connection for the cause of the Veteran's death.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


